Citation Nr: 0530491	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected aortic insufficiency/aortic stenosis, 
status post coronary artery bypass graft, currently evaluated 
as 60 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.

3.  Entitlement to an effective date prior to November 10, 
2000 for the assignment of a temporary 100 percent disability 
rating for aortic insufficiency/aortic stenosis, status post 
coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to March 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (the RO).

Procedural history

In an April 1991 VA rating decision, service connection was 
granted for aortic insufficiency/aortic stenosis.  A 30 
percent disability rating was assigned.

In the September 2001 rating decision which forms the basis 
for this appeal, the Louisville RO assigned a temporary 
100 percent disability rating for service-connected aortic 
insufficiency/aortic stenosis, effective as of November 10, 
2000 and extending through February 28, 2001, after which the 
30 percent disability rating that had been in effect prior to 
November 10, 2000 was again assigned.  
The RO, in that rating decision, also denied a claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or due to being housebound.  
The veteran indicated disagreement with that decision, after 
which the RO furnished him with a Statement of the Case 
(SOC).  The veteran perfected his appeal by submitting a 
substantive appeal (VA Form 9) in March 2002.

In November 2003, the Board remanded this case for additional 
evidentiary and procedural development.  After this was 
accomplished, in a March 2005 rating decision, the 
Huntington, West Virginia RO assigned the following ratings 
for the veteran's service-connected aortic 
insufficiency/aortic stenosis:  a 60 percent rating as of 
March 1, 2001; a temporary 100 percent rating for 
convalescence pursuant to 38 C.F.R. § 4.30 as of April 30, 
2004; and a 60 percent rating as of July 1, 2004.  In 
addition, the Huntington RO awarded the veteran a total 
disability rating based on unemployability [TDIU] due to 
service-connected disorders (principally the heart 
condition), effective as of March 1, 2001.  The case was 
thereafter returned to the Board for further appellate 
review.

The Board observes that despite the award of an increased 
rating and TDIU, the veteran has not indicated that he wished 
to withdraw his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  

Issue not on appeal

At the time of the Board's previous remand, a fourth issue, 
namely entitlement to Dependents' Educational Assistance 
under Title 38, Chapter 35 of the United States Code (DEA) 
was on appeal.  However, in the March 2005 rating decision, 
DEA was granted.  Accordingly that matter has been rendered 
moot and will be discussed no further herein.


FINDINGS OF FACT

1.  Aortic insufficiency/aortic stenosis, status post 
coronary artery bypass graft, is manifested primarily by 
complaints of angina, and by the capacity to perform work at 
4 to 5 METS.

2.  The evidence does not show that the veteran's cardiac 
disorder is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The competent and probative evidence of record 
demonstrates that the veteran is not in the need of regular 
aid and attendance by reason of disability, nor is he 
housebound.

4.  The veteran sought treatment for his service-connected 
cardiac disability on November 10, 2000, and was hospitalized 
on that date for coronary artery bypass surgery.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected aortic insufficiency/aortic stenosis, 
status post coronary artery bypass graft, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.104, 
Diagnostic Code 7017 (2004).

2.  Application of extraschedular provisions, with regard to 
service-connected aortic insufficiency/aortic stenosis, 
status post coronary artery bypass graft, is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2004).

3.  The need for special monthly compensation for regular aid 
and attendance, or at the housebound rate, has not been 
established.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2004).

4.  An effective date prior to November 10, 2000 for the 
assignment of a temporary 100 percent disability rating for 
aortic insufficiency/aortic stenosis, status post coronary 
artery bypass graft is not warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected cardiac disability, which has been 
characterized as aortic insufficiency/aortic stenosis, status 
post coronary artery bypass graft.  He is also seeking the 
award of special monthly compensation based on the need for 
regular aid and attendance or due to housebound status, and 
the assignment of an effective date earlier than November 10, 
2000 for the award of a temporary 100 percent rating for his 
cardiac disorder. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claims and render a 
decision.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2001 and March 2005 rating 
decisions, by the statement of the case issued in March 2002, 
and of the supplemental statement of the case issued in March 
2005, of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

Crucially, letters were sent to the veteran in March 2002, 
March 2004, and February 2005 that were specifically intended 
to address the requirements of the VCAA with reference to the 
veteran's claims.  The letters explained to the veteran that 
VA was processing his claims.  The letters discussed the 
evidentiary requirements pertinent to his claim, and 
specifically set forth the criteria by which entitlement to 
increased disability evaluation, an earlier effective date, 
and special monthly pension can be established.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The veteran 
was advised through these letters that VA was responsible for 
obtaining relevant records from any federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
advised that, on his behalf, VA would make reasonable efforts 
to get relevant records not held by a federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's February 2005 letter informed the veteran that he 
was to provide VA with sufficient information so as to enable 
VA to request records from the person or agency that has 
them, and that, if the holder of the records declined to give 
VA the records or asks for a fee to provide them, VA would 
notify the veteran of the problem.  He was specifically 
advised that it was his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a federal department or agency.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  He was specifically advised in the 
February 2005 letter that, "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
February 2005, March 2004, and March 2002 letters properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA, that is necessary to 
substantiate his claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the VA would attempt to obtain 
on his behalf.  Based on this procedural history, the Board 
finds that the veteran was notified properly of his statutory 
rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's claims were initially 
adjudicated by the RO in September 2001, prior to issuance of 
the first VCAA letter in March 2002.  This mis-timing of 
notice, however, was subsequently cured by the further 
adjudication by the RO of the veteran's claims after he was 
provided with appropriate notice under the VCAA, as reflected 
by the rating decision and supplemental statement of the case 
that were issued in March 2005.    

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice. 

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, extensive VA medical records.  He was 
examined by VA most recently in May 2004, the report of which 
is associated with his claims file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2004).  He was offered, but declined, the 
opportunity to present testimony at hearings at the RO or 
before a Member of the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected aortic insufficiency/aortic stenosis, 
status post coronary artery bypass graft, currently evaluated 
as 60 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.104 relating to 
rating coronary artery bypass surgery and subsequent 
disability reads as follows:

100% - For three months following hospital admission for 
surgery;

Thereafter:

100% - chronic congestive heart failure, or; workload of 3 
METS (metabolic equivalent) or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent;

60% -  more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METS 
but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope; or; left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent;

30% -  workload of greater than 5 METS but not greater than 7 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray;

10% - workload greater than 7 METS but not greater than 10 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected cardiac disability, which has been 
characterized for rating purposes as aortic 
insufficiency/aortic stenosis, status post coronary artery 
bypass graft.  This disability is currently evaluated as 60 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7017 (2004).  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service connected cardiovascular disorder is 
currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7017 
[coronary bypass surgery] (2004).  Diagnostic Code 7017 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case (coronary artery bypass surgery and 
resultant disability).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 7017.

Schedular rating

The veteran's service-connected aortic insufficiency/aortic 
stenosis, status post coronary artery bypass graft is 
currently rated as 60 percent disabling, assigned following 
coronary bypass surgery, pursuant to Diagnostic Code 7017.  

The report of the most recent VA examination of the veteran, 
dated in May 2004, shows that he complained of chest pain 
typically associated with physical exertion and with episodes 
of stress, along with very infrequent episodes of chest 
discomfort while at rest.  He indicated that the chest pain 
resolved spontaneously after approximately two minutes, and 
that there were no prolonged episodes of chest pain.  He also 
described "rather infrequent" dyspnea on exertion, with no 
episodes of dyspnea at rest.  There was no history of 
syncope.  

The examiner found that the veteran's left ventricle systolic 
function was normal and that there was no evidence of 
clinical congestive heart failure.  The examiner also found 
that the veteran was able to perform physical exertion with 
no chest discomfort and no congestive heart failure symptoms 
at approximately 4 METS, "possibly higher"; his valvular 
heart disease would likely prevent him from performing high 
levels of physical activity, with his peak capacity for 
symptom re-exercise to be at 4 to 5 METS.  

This report does not provide a basis for concluding that a 
rating greater than the current 60 percent evaluation can be 
awarded.  The report does not indicate that there is 
congestive heart failure, that a workload of 3 METS or less 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
that there is left ventricular dysfunction.  Accordingly, 
there is no basis in the most recent VA examination report to 
conclude that  the criteria for  a 100 percent schedular 
disability rating are met or approximated.  That is there is 
no evidence of chronic congestive heart failure [the examiner 
specifically indicated that such was not present] or that a 
workload of 3 METS (metabolic equivalent) or less results in 
dyspnea, fatigue, angina, dizziness, or syncope [peak 
capacity was 4 to 5 METS]; nor was there left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
[indeed such was found to be normal by the examiner].  Thus, 
none of the criteria was met.  

The Board observes in passing that the criteria for a 10 
percent rating are disjunctive, not conjunctive.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meas that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Here, none of the disjunctive requirements 
are met.

The May 2004 VA examination report is generally congruent 
with the other evidence of record.  The medical evidence 
indicates complaints of angina in May 2003 and April 2004.  
In August 2001, complaints of chest pain were considered to 
be resolved after one week.  Such occasional complaints, 
which were report by the veteran to the May 2004 VA examiner, 
do not demonstrate that any of the criteria for a 100 percent 
schedular rating, as enumerated above, are met; several 
complaints of angina over a period of more than four years, 
in and of themselves, do not constitute the presence of 
angina with a workload of 3 METS or less.  

The Board observes that the veteran was previously examined 
by VA in January 2001, following his coronary artery bypass 
surgery in November 2000.  At the time of the examination he 
was assigned a temporary 100 percent disability rating 
pursuant to the provisions of Diagnostic Code 7017 
stipulating that such a rating is awarded for the three-month 
period following hospital admission for surgery.  The post 
surgery January 2001 report, therefore, has little or no 
probative value in ascertaining whether a rating greater than 
60 percent is appropriate for the period beginning following 
expiration of the regulatory three-month period, which ended 
as of March 1, 2001.  

Likewise, after the veteran underwent cardiac catheterization 
in April 2004 following a diagnosis of severe native coronary 
artery disease and a finding of chronic occlusion of the 
proximal vessel, he was awarded a 100 percent disability 
rating for the period in question, from April 30, 2004 (the 
date of the procedure) through June 30, 2004.  

With those exceptions, which were compensated at the 100 
percent level, the clinical evidence does not demonstrate the 
existence of symptoms and level of impairment required under 
Diagnostic Code 7017 for a 100 percent schedular rating.  The 
Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
schedular disability rating for service-connected aortic 
insufficiency/aortic stenosis, status post coronary artery 
bypass graft.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2004).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for his cardiac disability.  Moreover, a 
noted elsewhere in this decision a 100 percent rating has 
been assigned for periods when he was hospitalized.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
In that regard, the Board notes that the veteran alleged in 
January 2002 that he was forced to quit his job due to his 
cardiac disability.  However, as has been discussed in the 
Introduction, in March 2005 he was granted TDIU on a 
schedular basis.  See 38 C.F.R. § 4.16(a) (2004).  
There is no evidence that warrants the award of an 
extraschedular rating for the cardiac disability under the 
provisions of Diagnostic Code 7017.  The veteran's 
occupational impairment is specifically contemplated in the 
rating currently assigned for his cardiac disability, 
separate and distinct from that contemplated for the award of 
TDIU.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected cardiac disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004), as applied to 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7017.  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
on this basis is not warranted.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.

Pertinent law and regulations

Aid and attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 38 C.F.R. § 3.350(b) (2004).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.

Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2004).

Analysis

The Board notes initially that, for the purpose of meeting 
the first criterion for special monthly compensation (SMC) at 
the housebound rate, ratings of 100 percent may be based on 
individual unemployability.  However, if the requirement for 
the 100 percent rating is met by a TDIU rating, there can 
logically be no separate 60 percent disability, as all 
service-connected disabilities are considered in assigning a 
TDIU rating.  In this case, any award of SMC at the 
housebound rate would have to be based on the TDIU rating and 
a determination that the veteran is permanently housebound 
due to his service-connected disability or disabilities.  A 
TDIU rating, in and of itself, is not sufficient to establish 
entitlement to special monthly compensation.

In the instant case, while the veteran is deemed 
unemployable, as reflected by the TDIU, the medical and other 
evidence does not demonstrate that he is housebound or that 
he is confined to his home or the immediate premises.  The 
report of the most recent clinical evaluation of the veteran, 
which is that of the VA examination conducted in May 2004, 
shows that he experienced occasional chest pain after walking 
approximately 300 feet.  There is no indication that he is 
restricted to his home or the immediate premises; to the 
contrary, the report shows that although limited in his 
ability to perform relatively high levels of physical 
activity, he is evidently able to undertake a certain level 
of physical exertion.  Neither this or any other medical 
record shows that the veteran is in any manner restricted 
from engaging in activities outside of his home.  

Likewise, the evidence does not establish that the veteran is 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable for purposes of aid and 
attendance.  Neither the report of the May 2004 VA 
examination, nor any other medical record, shows that the 
veteran is disabled to that extent.  Moreover, the evidence 
does not establish that the veteran requires adjustment of 
any special prosthetic or orthopedic appliances that by 
reason of the particular disability cannot be done without 
aid; that he is unable to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; or that he is unable to attend to the wants of 
nature.  

The veteran is not shown to have such physical or mental 
incapacity as to require care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment, nor is there any evidence 
that he is bedridden.  Again, neither the May 2004 VA 
examination report nor any other medical evidence indicates 
that the veteran is disabled in any manner such that he 
satisfies these criteria.

The veteran, in seeking SMC based on the need for regular aid 
and attendance or due to housebound status, implicitly 
alleges that he is so disabled.  However, he has not been 
specific as to his limitations.  Crucially, his claim is not 
supported by competent medical evidence demonstrating that he 
is in fact disabled to the extent that he requires the 
regular aid and assistance of another person, or that he is 
limited to his house and its immediate premises.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].  

In summary, a preponderance of the evidence is against the 
claim.  The medical evidence appears to support the 
proposition that the veteran is active and mobile and id not 
in any way confined to his house or to his bed.  The veteran 
himself has not submitted or pointed to any evidence to the 
contrary.  Accordingly, the Board finds that entitlement to 
special monthly compensation for regular aid and attendance 
and at the housebound rate is not established.

3.  Entitlement to an effective date prior to November 10, 
2000 for the assignment of a temporary 100 percent disability 
rating for aortic insufficiency/aortic stenosis due to 
hospitalization.

Pertinent law and regulations

The effective date for the award of increase in service-
connected disability is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  It is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(1), (2).  

A claim may be either formal or informal.  A specific claim 
in the form prescribed by the VA Secretary must be filed in 
order for benefits to be paid.  38 C.F.R. § 3.151(a) (2004).  
In addition, any communication or action indicating an intent 
to apply for VA benefits may be considered an informal claim; 
this communication or action must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2004).

A 100 percent disability rating is assigned for coronary 
bypass surgery for three months following hospital admission 
for surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2004).

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
VA hospital treatment for a period in excess of 21 days.  The 
increased rating will be effective the first day of 
continuous treatment.  38 C.F.R. § 4.29.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for convalescence 
effective the date of hospital admission or outpatient 
treatment.  38 C.F.R. § 4.30 (2004).

Analysis

The veteran was assigned an effective date of November 10, 
2000 for the award of a temporary 100 percent disability 
rating under the provisions of 38 U.S.C.A. § 4.104, 
Diagnostic Code 7017.  As has been discussed above, this 
provision calls for the assignment of a 100 percent 
disability rating for three months following hospital 
admission for heart surgery.   The 100 percent rating under 
Diagnostic Code 7017 expired as of March 1, 2001.  Since that 
time, the veteran has been in receipt of TDIU.  The veteran 
in essence wishes the 100 percent rating to be assigned prior 
to November 10, 2000 [prior to that date, a 30 percent rating 
was in effect for the veteran's heart disease]. 

The Board initially observes that the provisions of 38 C.F.R. 
§§ 4.29 and 4.30, which were not applied by the RO, cannot 
avail the veteran in any event, because the initially 
assigned date for both could be no earlier than the date of 
hospitalization, which is the currently assigned November 10, 
2000.  Compensation awarded under 38 C.F.R. § 4.29 (for 
hospitalization) and 38 C.F.R. § 4.30 (for convalescence) 
specifically begins on the date of the hospitalization or 
outpatient treatment that provides the basis for the 
temporary total disability rating.     

VA medical records show that the veteran was admitted to the 
hospital on November 10, 2000 after seeking emergency room 
aid with complaints of chest pain that began around midnight 
the previous evening.  Under 38 C.F.R. § 4.104, Diagnostic 
Code 7017, the date of hospital admission for surgery is the 
appropriate effective date for the beginning of that level of 
compensation.  That date was November 10, 2000.  

In brief, the evidence does not establish that an effective 
date prior to November 10, 2000 can be assigned for the award 
of the 100 percent disability rating granted as of that date.  
The veteran's claim, accordingly, fails.

Additional comment

In addition to the temporary 100 percent rating under 
Diagnostic Code 7017, there exists the "regular" schedular 
rating of 100 percent, which has been discussed at some 
length in connection with the first issue on appeal.  The 
"regular" 100 percent rating has never been awarded to this 
veteran; as described elsewhere in this decision, the 
"temporary" 100 percent rating has been assigned for two 
periods.  It does not appear to the Board that the veteran's 
claim encompasses the matter of his entitlement to an earlier 
effective date for the assignment a "regular" 100 percent 
rating.  Since a "regular" 100 percent rating has never 
been granted, 
the award of an earlier effective date therefor is an 
impossibility.

The Board additionally observes that use of the word 
"thereafter" in Diagnostic Code 7017 clearly contemplates 
the assignment of a 100 percent "regular rating" after, not 
before, the surgery in question.

The Board further notes that the matter of the veteran's 
entitlement to an earlier effective date for the 60 percent 
rating which was assigned has not been raised by him and is 
therefore not before the Board on appeal.  The Board's 
comments on the use of the word "thereafter" immediately 
above appear to apply equally to 60 percent ratings under 
Diagnostic Code 7017.


ORDER

An increased disability rating for service-connected aortic 
insufficiency/aortic stenosis, status post coronary artery 
bypass graft is denied.

Award of special monthly compensation based on the need for 
regular aid and attendance or for being housebound is denied.

Award of an effective date prior to November 10, 2000 for the 
assignment of a temporary 100 percent disability rating for 
aortic insufficiency/aortic stenosis, status post coronary 
artery bypass graft, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


